DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-30 are pending.

Specification
The disclosure is objected to because of the following informalities:  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claims 25-30 in this application (namely: means for receiving, means for identifying, means for selecting) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Patent Application Publication 2016/0044666; hereinafter Shin) in view of Ryu et al. (US Patent Application Publication 2018/0352411; hereinafter Ryu).
Regarding claim 1 Shin discloses a method of wireless communication performed by a first user equipment (UE) (fig. 1), comprising:
receiving, from a second UE and using a first fast Fourier transform (FFT) window configuration, a first signal associated with a data signal (paragraphs 0039, 0041, 0043, 0045; wherein a scheduling assignment (“SA”) message is received by a receiving D2D device, with the SA message associated with a data signal that it schedules, and the SA message sent using an FFT window a timing value provided by a base station);
identifying, based at least in part on the reception of the first signal, one or more values of one or more parameters estimated from the first signal (paragraphs 0043, 0050; wherein the receiving device identifies a timing indication based on the SA message);
selecting, based at least in part on the one or more values of the one or more parameters, a second FFT window configuration to be used to receive the data signal (paragraphs 0043, 0051-0052, 0067; wherein the receiving device adjusts an FFT window for receiving a data signal); and
receiving, from the second UE, the data signal using the second FFT window configuration (paragraph 0052; the data is received and demodulated).
Shin does not explicitly disclose but Ryu in the same field of endeavor of sidelink communications, discloses receiving a physical sidelink control channel (PSCCH) signal associated with a physical sidelink shared channel (PSSCH) signal (paragraph 0044). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 2 the modified Shin discloses the method of claim 1, wherein the selection of the second FFT window configuration to be used to receive the PSSCH signal comprises: determining a timing of the second FFT window configuration based at least in part on the one or more values of the one or more parameters (paragraphs 0051, 0067; wherein the receiving device determines a timing using the timing adjustment value received in the first signal).
Regarding claim 3 the modified Shin discloses the method of claim 1, further comprising: receiving a configuration indicating a set of FFT window configurations, wherein the set of FFT window configurations includes at least one of the first FFT window configuration or the second FFT window configuration (paragraphs 0045, 0078; the device receives UL timing information that includes at least a first window).
Regarding claim 4 the modified Shin discloses the method of claim 3, wherein the selection of the second FFT window configuration to be used to receive the PSSCH signal comprises: selecting, based at least in part on the one or more values of the one or more parameters, the second FFT window configuration from the set of FFT window configurations (paragraphs 0051, 0078-0080; wherein based on the received values, the adjustment timing values can be selected by the UE).
Regarding claim 5 the modified Shin discloses the method of claim 1. Shin fails to disclose, but Ryu in the same field of endeavor, discloses further comprising:
receiving, from a third UE, a second PSCCH signal associated with a second PSSCH signal (fig. 3, step 305, wherein multiple UEs transmit PSCCHs); identifying, based at least in part on the reception of the second PSCCH signal, one or more values of one or more parameters estimated from the second PSCCH signal (paragraph 0044; wherein the UE decodes the PSCCH and identifies timing information, among others); selecting, based at least in part on the one or more values of the one or more parameters, a third FFT window configuration to be used to receive the second PSSCH signal (paragraph 0044; wherein the parameters aid the device to determine a FFT window); and receiving, from the third UE, the second PSSCH signal using the third FFT window configuration (paragraph 0044; the PSSCH is received using the determines FFT window).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 6 the modified Shin discloses the method of claim 5. Shin fails to disclose, but Ryu in the same field of endeavor, discloses wherein the reception of the second PSCCH signal comprises: receiving, using the first FFT window configuration, the second PSCCH signal associated with the second PSSCH signal (paragraph 0044; wherein the UE decodes the PSCCH using an initial window with a default timing value). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 7 the modified Shin discloses the method of claim 5. Shin fails to disclose, but Ryu in the same field of endeavor, discloses wherein the reception of the second PSSCH signal using the third FFT window configuration comprises: receiving the PSSCH signal, using the second FFT window configuration, and the second PSSCH signal, using the third FFT window configuration, during a same time domain period (paragraphs 0044, 0053; wherein the signals are received during a same time period in distinct time resources). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 8 the modified Shin discloses the method of claim 1, wherein the first FFT window configuration is a default FFT window configuration (paragraphs 0045, 0047; wherein the transmitting device sets the first window with the base station provided timing).
Regarding claim 9 the modified Shin discloses the method of claim 1, wherein the one or more parameters include at least one of: a timing offset parameter, a delay spread parameter, or a modulation and coding scheme parameter (paragraphs 0043, 0050; a timing value).
Regarding claim 10 Shin discloses a first user equipment (UE) for wireless communication (fig. 3), comprising:
a memory (fig. 3, memory 120); and
one or more processors coupled to the memory (fig. 3, processor 110), the memory and the one or more processors configured to:
receive, from a second UE and using a first fast Fourier transform (FFT) window configuration, a first signal associated with a data signal (paragraphs 0039, 0041, 0043, 0045; wherein a scheduling assignment (“SA”) message is received by a receiving D2D device, with the SA message associated with a data signal that it schedules, and the SA message sent using an FFT window a timing value provided by a base station);
identify, based at least in part on the reception of the first signal, one or more values of one or more parameters estimated from the first signal (paragraphs 0043, 0050; wherein the receiving device identifies a timing indication based on the SA message);
select, based at least in part on the one or more values of the one or more parameters, a second FFT window configuration to be used to receive the data signal (paragraphs 0043, 0051-0052, 0067; wherein the receiving device adjusts an FFT window for receiving a data signal); and
receive, from the second UE, the data signal using the second FFT window configuration (paragraph 0052; the data is received and demodulated).
Shin does not explicitly disclose but Ryu in the same field of endeavor of sidelink communications, discloses receiving a physical sidelink control channel (PSCCH) signal associated with a physical sidelink shared channel (PSSCH) signal (paragraph 0044). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 11 the modified Shin discloses the first UE of claim 10, wherein the one or more processors, when selecting the second FFT window configuration to be used to receive the PSSCH signal, are configured to: determine a timing of the second FFT window configuration based at least in part on the one or more values of the one or more parameters (paragraphs 0051, 0067; wherein the receiving device determines a timing using the timing adjustment value received in the first signal).
Regarding claim 12 the modified Shin discloses the first UE of claim 10, wherein the one or more processors are further configured to: receive a configuration indicating a set of FFT window configurations, wherein the set of FFT window configurations includes at least one of the first FFT window configuration or the second FFT window configuration (paragraphs 0045, 0078; the device receives UL timing information that includes at least a first window).
Regarding claim 13 the modified Shin discloses the first UE of claim 12, wherein the one or more processors, when selecting the second FFT window configuration to be used to receive the PSSCH signal, are configured to: select, based at least in part on the one or more values of the one or more parameters, the second FFT window configuration from the set of FFT window configurations (paragraphs 0051, 0078-0080; wherein based on the received values, the adjustment timing values can be selected by the UE).
Regarding claim 14 the modified Shin discloses the first UE of claim 10. Shin fails to disclose, but Ryu in the same field of endeavor, discloses wherein the one or more processors are further configured to: receive, from a third UE, a second PSCCH signal associated with a second PSSCH signal (fig. 3, step 305, wherein multiple UEs transmit PSCCHs); identify, based at least in part on the reception of the second PSCCH signal, one or more values of one or more parameters estimated from the second PSCCH signal (paragraph 0044; wherein the UE decodes the PSCCH and identifies timing information, among others); select, based at least in part on the one or more values of the one or more parameters, a third FFT window configuration to be used to receive the second PSSCH signal (paragraph 0044; wherein the parameters aid the device to determine a FFT window); and receive, from the third UE, the second PSSCH signal using the third FFT window configuration (paragraph 0044; the PSSCH is received using the determines FFT window).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 15 the modified Shin discloses the first UE of claim 14. Shin fails to disclose, but Ryu in the same field of endeavor, discloses wherein the one or more processors, when receiving the second PSCCH signal, are configured to: receive, using the first FFT window configuration, the second PSCCH signal associated with the second PSSCH signal (paragraph 0044; wherein the UE decodes the PSCCH using an initial window with a default timing value). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 16 the modified Shin discloses the first UE of claim 14. Shin fails to disclose, but Ryu in the same field of endeavor, discloses wherein the one or more processors, when receiving the second PSSCH signal using the third FFT window configuration, are configured to: receive the PSSCH signal, using the second FFT window configuration, and the second PSSCH signal, using the third FFT window configuration, during a same time domain period (paragraphs 0044, 0053; wherein the signals are received during a same time period in distinct time resources). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 17 the modified Shin discloses the first UE of claim 10, wherein the first FFT window configuration is a default FFT window configuration (paragraphs 0045, 0047; wherein the transmitting device sets the first window with the base station provided timing).
Regarding claim 18 the modified Shin discloses the first UE of claim 10, wherein the one or more parameters include at least one of: a timing offset parameter, a delay spread parameter, or a modulation and coding scheme parameter (paragraphs 0043, 0050; a timing value).
Regarding claim 19 Shin discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (paragraph 0093), the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a first user equipment (UE), cause the first UE to:
receive, from a second UE and using a first fast Fourier transform (FFT) window configuration, a first signal associated with a data signal (paragraphs 0039, 0041, 0043, 0045; wherein a scheduling assignment (“SA”) message is received by a receiving D2D device, with the SA message associated with a data signal that it schedules, and the SA message sent using an FFT window a timing value provided by a base station);
identify, based at least in part on the reception of the first signal, one or more values of one or more parameters estimated from the first signal (paragraphs 0043, 0050; wherein the receiving device identifies a timing indication based on the SA message);
select, based at least in part on the one or more values of the one or more parameters, a second FFT window configuration to be used to receive the data signal (paragraphs 0043, 0051-0052, 0067; wherein the receiving device adjusts an FFT window for receiving a data signal); and
receive, from the second UE, the data signal using the second FFT window configuration (paragraph 0052; the data is received and demodulated).
Shin does not explicitly disclose but Ryu in the same field of endeavor of sidelink communications, discloses receiving a physical sidelink control channel (PSCCH) signal associated with a physical sidelink shared channel (PSSCH) signal (paragraph 0044). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 20 the modified Shin discloses the non-transitory computer-readable medium of claim 19, wherein the one or more instructions, that cause the first UE to select the second FFT window configuration to be used to receive the PSSCH signal, cause the first UE to: determine a timing of the second FFT window configuration based at least in part on the one or more values of the one or more parameters (paragraphs 0051, 0067; wherein the receiving device determines a timing using the timing adjustment value received in the first signal).
Regarding claim 21 the modified Shin discloses the non-transitory computer-readable medium of claim 19, wherein the one or more instructions further cause the first UE to: receive a configuration indicating a set of FFT window configurations, wherein the set of FFT window configurations includes at least one of the first FFT window configuration or the second FFT window configuration (paragraphs 0045, 0078; the device receives UL timing information that includes at least a first window).
Regarding claim 22 the modified Shin discloses the non-transitory computer-readable medium of claim 21, wherein the one or more instructions, that cause the first UE to select the second FFT window configuration to be used to receive the PSSCH signal, cause the first UE to: select, based at least in part on the one or more values of the one or more parameters, the second FFT window configuration from the set of FFT window configurations (paragraphs 0051, 0078-0080; wherein based on the received values, the adjustment timing values can be selected by the UE).
Regarding claim 23 the modified Shin discloses the non-transitory computer-readable medium of claim 19. Shin fails to disclose, but Ryu in the same field of endeavor, discloses wherein the one or more instructions further cause the first UE to:
receive, from a third UE, a second PSCCH signal associated with a second PSSCH signal (fig. 3, step 305, wherein multiple UEs transmit PSCCHs); identify, based at least in part on the reception of the second PSCCH signal, one or more values of one or more parameters estimated from the second PSCCH signal (paragraph 0044; wherein the UE decodes the PSCCH and identifies timing information, among others); select, based at least in part on the one or more values of the one or more parameters, a third FFT window configuration to be used to receive the second PSSCH signal (paragraph 0044; wherein the parameters aid the device to determine a FFT window); and receive, from the third UE, the second PSSCH signal using the third FFT window configuration (paragraph 0044; the PSSCH is received using the determines FFT window).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 24 the modified Shin discloses the non-transitory computer-readable medium of claim 23. Shin fails to disclose, but Ryu in the same field of endeavor, discloses wherein the one or more instructions, that cause the first UE to receive the second PSSCH signal using the third FFT window configuration, cause the first UE to: receive the PSSCH signal, using the second FFT window configuration, and the second PSSCH signal, using the third FFT window configuration, during a same time domain period (paragraphs 0044, 0053; wherein the signals are received during a same time period in distinct time resources). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 25 Shin discloses an apparatus for wireless communication, comprising:
means for receiving, from a first user equipment (UE) and using a first fast Fourier transform (FFT) window configuration, a first signal associated with a data signal (paragraphs 0039, 0041, 0043, 0045; wherein a scheduling assignment (“SA”) message is received by a receiving D2D device, with the SA message associated with a data signal that it schedules, and the SA message sent using an FFT window a timing value provided by a base station);
means for identifying, based at least in part on the reception of the first signal, one or more values of one or more parameters estimated from the first signal (paragraphs 0043, 0050; wherein the receiving device identifies a timing indication based on the SA message);
means for selecting, based at least in part on the one or more values of the one or more parameters, a second FFT window configuration to be used to receive the data signal (paragraphs 0043, 0051-0052, 0067; wherein the receiving device adjusts an FFT window for receiving a data signal); and
means for receiving, from the first UE, the data signal using the second FFT window configuration (paragraph 0052; the data is received and demodulated).
Shin does not explicitly disclose but Ryu in the same field of endeavor of sidelink communications, discloses receiving a physical sidelink control channel (PSCCH) signal associated with a physical sidelink shared channel (PSSCH) signal (paragraph 0044). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 26 the modified Shin discloses the apparatus of claim 25, wherein the means for selecting the second FFT window configuration to be used to receive the PSSCH signal comprises: means for determining a timing of the second FFT window configuration based at least in part on the one or more values of the one or more parameters (paragraphs 0051, 0067; wherein the receiving device determines a timing using the timing adjustment value received in the first signal).
Regarding claim 27 the modified Shin discloses the apparatus of claim 25, further comprising: means for receiving a configuration indicating a set of FFT window configurations, wherein the set of FFT window configurations includes at least one of the first FFT window configuration or the second FFT window configuration (paragraphs 0045, 0078; the device receives UL timing information that includes at least a first window).
Regarding claim 28 the modified Shin discloses the apparatus of claim 27, wherein the means for selecting the second FFT window configuration to be used to receive the PSSCH signal comprises: means for selecting, based at least in part on the one or more values of the one or more parameters, the second FFT window configuration from the set of FFT window configurations (paragraphs 0051, 0078-0080; wherein based on the received values, the adjustment timing values can be selected by the UE).
Regarding claim 29 the modified Shin discloses the apparatus of claim 25. Shin fails to disclose, but Ryu in the same field of endeavor, discloses further comprising:
means for receiving, from a second UE, a second PSCCH signal associated with a second PSSCH signal (fig. 3, step 305, wherein multiple UEs transmit PSCCHs); means for identifying, based at least in part on the reception of the second PSCCH signal, one or more values of one or more parameters estimated from the second PSCCH signal (paragraph 0044; wherein the UE decodes the PSCCH and identifies timing information, among others); means for selecting, based at least in part on the one or more values of the one or more parameters, a third FFT window configuration to be used to receive the second PSSCH signal (paragraph 0044; wherein the parameters aid the device to determine a FFT window); and means for receiving, from the second UE, the second PSSCH signal using the third FFT window configuration (paragraph 0044; the PSSCH is received using the determines FFT window).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).
Regarding claim 30 the modified Shin discloses the apparatus of claim 29. Shin fails to disclose, but Ryu in the same field of endeavor, discloses wherein the means for receiving the second PSSCH signal using the third FFT window configuration comprises: means for receiving the PSSCH signal, using the second FFT window configuration, and the second PSSCH signal, using the third FFT window configuration, during a same time domain period (paragraphs 0044, 0053; wherein the signals are received during a same time period in distinct time resources). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shin with the teachings of Ryu, in order to increased efficiency (Ryu: paragraph 0007).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2016/0302246 to CHERVYAKOV et al. – which discloses methods and devices for D2D receive window selection (including adjustment) for inter-coverage, inter-cell D2D operation in synchronous or asynchronous networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        
/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466